Citation Nr: 1135623	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for a lumbar strain, evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004.  He also had a period of active duty for training from March 3, 1987, to August 25, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which awarded an evaluation of 20 percent for service-connected lumbar strain, effective November 19, 2008.

On May 19, 2011, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).


REMAND

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  The search for records kept by a Federal agency "shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile." 38 U.S.C. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2010) (VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

During his May 2011 hearing, the Veteran reported that he was a civilian employee (technician) with the Nebraska National Guard.  He continued to drill as a member of the Guard.  He indicated that he had worked as a mechanic in a maintenance shop, but stated that due to the severity of his back disability he had been placed on light duty and was now doing mostly paperwork.  He noted that he had been consistently placed on temporary profiles after "the accident."  (The record reflects in June 2009, the Veteran was driving an M1083 (light medium tactical truck) when he was rear ended by a semi truck going 75-80 miles per hour.  He has reported increased back symptoms since this time.)  The Veteran reported that, given his current work limitations, he had been examined by the State Surgeon on May 7, 2011, and indicated that a Medical Evaluation Board (MEB) was to meet to determine whether he was fit for retention with the Nebraska National Guard.  

Subsequent to his May 2011 hearing, the Veteran submitted, along with a waiver of RO consideration, an April 2011 functional capacity report and the report of a private June 2011 examination.  The Board notes that the April 2011 functional assessment specialist found the Veteran unable to return to prior job task, consistent with fully duty requirements as a motor sergeant for the Nebraska National Guard.  Also submitted was a May 2011 physical profile report documenting that the Veteran had been assigned a permanent profile of "3" for his physical capacity or stamina; upper extremities; and lower extremities.  The report noted that a physical profile of 3 required referral to a MEB.  It was indicated that the Veteran's low back symptoms had progressed to the point that they restricted performance of basic military duties.  

Here, although it appears that the Veteran's back disability has worsened since he filed his claim for a higher evaluation in November 2008, the Board finds that further development is necessary to fully assess the nature and severity of the Veteran's back disability during the relevant time period.  In that regard, the Board notes that the Veteran was afforded a VA examination in April 2010.  The examiner, however, did not indicate at what point during active range of motion the Veteran began to experience pain, despite noting objective evidence of pain.  Accordingly, that examination report is not adequate for rating purposes.  Further, records from the May 2011 State Surgeon's examination have not been obtained; nor is it clear whether a MEB or Physical Evaluation Board (PEB) has evaluated the Veteran or whether the Veteran is still considered qualified for duty with the Guard.  Thus, on remand, the AOJ should obtain the May 2011 State Surgeon's examination report, any MEB/PEB determinations and associated records, and any physical profile reports not previously associated with the record.  Thereafter, the Veteran should be scheduled for a VA examination to assess the nature and severity of his service-connected back disability.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his lumbosacral strain and associated symptoms since November 2007.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

2.  The AOJ should contact the National Guard unit or appropriate agency and inquire as to whether a MEB or PEB has evaluated the Veteran.  All documents, examination reports, medical findings and conclusions, and all other evidence used by a MEB or PEB in rendering a determination as to whether the Veteran is or is not fit for duty should be obtained.

The AOJ should also seek to obtain copies of all physical profile reports issued during the relevant time period and associate them with the record.  

3.  The AOJ should contact the Nebraska State Surgeon General's Office, or other appropriate agency, and request any relevant records pertaining to the Veteran, to include the May 2011 examination report.

4.  After the development ordered in paragraphs 1 through 3 above has been completed, the Veteran should be afforded a VA examination to determine the current severity of his service-connected lumbar strain.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)

The claims folder and a complete copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected strain is manifested by weakened movement, excess fatigability, incoordination, or pain.  Functional losses due to such problems should be equated to additional range-of-motion lost (beyond what is shown clinically).  

The examiner should also determine whether degenerative disc disease (intervertebral disc syndrome) has resulted from the service-connected disorder.  

All findings and opinions should be set forth in detail and explained in the context of the record.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The Board notes that a review of the record reveals that the Veteran is to be scheduled for a review examination in October 2011.  If that examination has been conducted by the time this remand is processed and the examination report satisfies the requirements of this remand, a second examination need not be scheduled.  If, however, the examination report does not contain all required findings as set forth in the preceding paragraphs, the Veteran should be scheduled for another VA examination as directed by this remand.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

